Name: Commission Regulation (EEC) No 360/76 of 19 February 1976 amending for the sixth time Regulation (EEC) No 2005/70 on the classification of vine varieties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 44/ 18 Official Journal of the European Communities 20. 2. 76 COMMISSION REGULATION (EEC) No 360/76 of 19 February 1976 amending for the sixth time Regulation (EEC) No 2005/70 on the classification of vine varieties mended varieties a variety of vine which has not been included ; whereas that variety has been listed for five years for an immediately adjoining administrative unit and whereas it therefore fulfils the condition for inclu ­ sion laid down in Article 10 ( 1 ) (a) of Regulation (EEC) No 1388/70 ; Whereas the comparative tests of certain new varieties of table grapes obtained by crossing varieties already listed for certain French departments have proved the cultivation suitability of these varieties ; whereas their inclusion is therefore justified in accordance with Article 10 ( 1 ) (b) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wines, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ( J ), as last amended by Regulation (EEC) No 1932/75 (2 ), and in particular the second subparagraph of Article 16 ( 1 ) thereof, Whereas the classification of vine varieties approved for cultivation in the Community as originally consti - * tuted was established by Commission Regulation (EEC) No 2005/70 of 6 October 1970 (3 ), as last amended by Regulation (EEC) No 2140/74 (4 ) ; Whereas the list for Germany should be supple ­ mented by one variety for two Regierungsbezirke and the list for France should be supplemented firstly by one variety for 12 departments, and secondly, by one variety for six departments ; whereas the cultivation suitability of each of these varieties has been examined and recognized as satisfactory and may therefore be provisionally authorized in accordance with Article 10 ( 1 ) (b) of Council Regulation (EEC) No 1388/70 of 13 July 1970 on general rules for the classi ­ fication of vine varieties (5 ), as last amended by Regula ­ tion (EEC) No 418/74(6); Whereas, since then , experience of several varieties of vine listed as authorized varieties for certain French and Luxembourg administrative units or parts thereof has shown that the wines which they produce may normally be considered as being of good quality ; whereas they should therefore be classified among the recommended varieties for the same administrative units or parts thereof in accordance with Article 10 (2) (a) and 5 of Regulation (EEC) No 1388/70 ; Whereas the list for one French administrative unit should be supplemented by adding to the recom Article 1 In section I , subtitle I , Title I of the Annex to Regula ­ tion (EEC) No 2005/70 , the variety Domina N (*) is inserted in the list of vine varieties for the Regie ­ rungsbezirke KÃ ¶ln and Koblenz, the name of the variety being inserted according to alphabetical order. Article 2 In subtitle I , Title I of the Annex to Regulation (EEC) No 2005/70, section III 'France' is amended as follows, the names of the vine varieties being inserted according to alphabetical order : (a) the variety Tempranille N (*) is added to the list of authorized vine varieties for the following depart ­ ments :  Alpes de Haute-Provence (4),  Hautes-Alpes (5),  Alpes-Maritimes (6),  Aude (II),  Bouches-du-RhÃ ´ne ( 13),(') OJ No L 99, 5 . 5 . 1970, p. 1 .(2 ) OJ No L 198 , 29 . 7. 1975, p. 19 . (3 ) OJ No L 224, 10 . 10 . 1970, p. 1 . (4) OJ No L 225, 14 . 8 . 1974, p. 19 . 0 In application of Article 10 ( 1 ) (b) of Regulation (EEC) No 1388/70, the variety is inserted in the classification as from 23 February 1976. (5) OJ No L 155, 16 . 7 . 1970, p . 5 . (&lt;) OJ No L 49, 21 . 2 . 1974, p . 1 . 20 . 2 . 76 No L 44/ 19Official Journal of the European Communities (b) the variety Semillon B is deleted from the list of authorized vine varieties . 7 . Department of the Vendee (85) : (a) the variety Pineau d'Aunis N is added to the list of recommended vine varieties ; (b) note 1 concerning the variety Colombard B is supplemented as follows : 'and the cantons of ChaillÃ ©-les-Marais and Mail ­ lezais' ; (c) note 2 concerning the varieties Grolleau N and Grolleau G is supplemented as follows : 'and in the wine-growing area for the local wine of the "Fiefs vendÃ ©ens" (cantons of Chail ­ lÃ ©-les-Marais, Fontenay-le-Comte, LuÃ §on, Maille ­ zais , Mareuil-sur-Lay, Moutiers-les-Mauxfaits, La Roche-sur-Yon).'  Corse (20),  Gard (30),  HÃ ©rault (34),  LozÃ ¨re (48),  PyrÃ ©nÃ ©es-Orientales (66),  Var (83),  Vaucluse (84) ; (b) the variety Auxerrois B (*) is added to the list of vine varieties authorized for the following depart ­ ments :  Doubs (25),  Jura (39),  Haute-SaÃ ´ne (70),  Yonne (89). Article 3 In subtitle I , Title I of the Annex to Regulation (EEC) No 2005/70 , section III 'France' is amended as follows, the names of the vine varieties being inserted according to alphabetical order : 1 . Department of the Alpes-Maritimes (6) : (a) the variety Semillon B is added to the list of recommended vine varieties ; (b) the variety Semillon B is deleted from the list of authorized vine varieties . 2 . Department of the Bouches-du-RhÃ ´ne ( 13): (a) the variety Semillon B is added to the list of recommended vine varieties ; (b) the variety Semillon B is deleted from the list of authorized vine varieties . 3 . Department of Indre-et-Loire (37) : note 2 concerning the variety Grolleau N is supple ­ mented as follows : 'and of the registered designation of origin "Coteaux du Loir".' 4 . Department of the IsÃ ¨re (38) : (a) the variety Etraire de la Dui N is added to the list of recommended vine varieties ; (b) the variety Etraire de la Dui N is deleted from the list of authorized vine varieties . 5 . Department of the Sarthe (72) : the variety Grolleau N ( 1 ) is added to the list of recommended vine varieties . 6 . Department of the Var (83) : (a) the variety Semillon B is added to the list of recommended vine varieties : Article 4 In subtitle I , Title I of the Annex to Regulation (EEC) No 2005/70, section V 'Luxembourg' is amended as follows, the names of the vine varieties being inserted according to alphabetical order : (a) the varieties Muscat-Ottonel B and Sylvaner B are added to the list of recommended varieties ; (b) the varieties Muscatel-Ottonel B, and Sylvaner B are deleted from the list of authorized varieties . Article 5 In Title II of the Annex to Regulation (EEC) No 2005/70, paragraph 1 of section II 'France' is amended as follows, the names of the vine varieties inserted according to alphabetical order : The varieties : 'Danam B (*)', 'Danlas B (*)', 'Datal B (*)', ' Lival NQ', 'Perlaut B (*)', 'Ribol NQ', are added to the list of authorized vine varieties. 0 In application of Article 10 ( 1 ) (b) of Regulation (EEC) No 1388/70, the variety is inserted in the classification as from 23 February 1976 . (') Recommended solely for communes situated in the wine ­ growing area of the registered designation of origin 'Coteaux du Loir'. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 44/20 Official Journal of the European Communities 20 . 2. 76 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1976 . For the Commission P.J. LARDINOIS Member of the Commission